        Case 1:21-cv-00181-KWR-JFR Document 2 Filed 03/01/21 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

UNITED FOOD and COMMERCIAL
WORKERS UNION, LOCAL 1564,

               Plaintiff,

v.                                                            No. 21-CIV-181

SMITH’S FOOD & DRUG CENTERS, INC.,


               Defendant.

     COMPLAINT TO COMPEL COMPLIANCE WITH ARBITRATION PROCEDURE

        NOW COMES Plaintiff, United Food and Commercial Workers Union, Local 1564, by

and through its counsel, Youtz & Valdez, P.C. (Shane Youtz, Stephen Curtice and James

Montalbano), and for its Complaint against the above named defendant, states as follows:

                                       I.      Introduction

        Arbitration of industrial disputes lies at the heart of labor law. In most Collective

Bargaining Agreements, the Union agrees to give up the right to strike the Company, and the

Company agrees to have an independent arbitrator resolve disputes. In this case, the parties have

two outstanding disputes emanating from the relevant collective bargaining agreement (CBA).

Under bedrock principles of labor law going back more than half a century, all of those questions

regarding the meaning of the collective bargaining agreement are to be determined by an

arbitrator.

        This Complaint asks this Court to compel the parties to utilize the process to which both

agreed in order to resolve that dispute—arbitration. Not only is this what the parties agreed to,

but it is compelled by federal law.
       Case 1:21-cv-00181-KWR-JFR Document 2 Filed 03/01/21 Page 2 of 9




                                    II.    Statement of Facts

       1.      This action arises under, and jurisdiction is conferred on the Court by virtue of,

Section 301 of the Labor-Management Relations Act of 1947 (29 USC § 185), referred to as the

LMRA. Moreover, this action involves an actual controversy between the parties, and the Court is

therefore vested by the provisions of the Declaratory Judgment Act of June 25, 1948, c. 646, 62

Stat. 964, as amended (28 USC §§ 2201, 2202), with power to render declaratory judgment, and

grant the other relief requested.

       2.      Plaintiff United Food and Commercial Workers Union, Local 1564 (“the Union”)

is the exclusive bargaining representative with respect to wages, hours, and other conditions of

employment for employees of Defendant at several of its retail facilities in New Mexico. As such,

the Union is a labor organization representing employees in an industry affecting commerce, as

defined in Sections 501(1) and (3) and 2(5) of the LMRA (29 USC §§ 142(1) and (3) and 152(5)),

and within the meaning of Section 301 of the LMRA (29 USC § 185).

       3.      The Union maintains its principal offices in Albuquerque, New Mexico, and its

authorized officers or agents are engaged in representing or acting for employee members

throughout New Mexico within the territorial jurisdiction of the Court.

       4.      Defendant Smith’s Food & Drug Centers, Inc. (“the Company”), is a corporation

organized and existing under the laws of the State of Ohio. For all times pertinent hereto,

defendant has been authorized to do business and is doing business in the State of New Mexico,

within the territorial jurisdiction of the court. Defendant is an employer in an industry affecting

commerce, as defined in Sections 501(1) and (3) 2(2) of the LMRA (29 USC §§ 142(1) and (3)

and 152(2)), and within the meaning of Section 301 of the LMRA (29 USC § 185).


                                                2
       Case 1:21-cv-00181-KWR-JFR Document 2 Filed 03/01/21 Page 3 of 9




       5.      The parties have entered into a series of collective bargaining agreements, which

have from time-to-time been extended, with certain modifications, and which are currently in full

force and effect. The parties' current collective bargaining agreements (“the Agreements”)

covering Retail employees (four agreements) and Meat employees (two agreements) are attached

hereto as Exhibits A through F and made a part of this complaint. Copies of two Memoranda of

Agreement (MOA), which extend and amend all terms of the Agreements that were set to expire

in June 2018, are attached hereto as Exhibits G (Retail) and H (Meat) and made a part of this

complaint.

       6.      Exhibits A through D and G cover Retail employees, and all have arbitration

clauses and relevant articles that are identical to each other or virtually identical. As appears from

each relevant exhibit, Section 15 provides a procedure for binding arbitration in the event

agreement cannot be reached on a disputed issue between the parties. The Union further alleges

violation of the Retail Agreements under articles and language that are identical to each other or

virtually identical across the four Agreements. The four Retail Agreements were all bargained

together and subsequently interpreted in the same manner in all regards in the past.

       7.      Exhibits E, F and H cover Meat employees, and all have arbitration clauses and

relevant articles that are identical to each other or virtually identical. As appears from each

relevant exhibit, Section 15 provides a procedure for binding arbitration in the event agreement

cannot be reached on a disputed issue between the parties. The Union further alleges violation of

the Meat Agreements under articles and language that are identical to each other or virtually

identical across the four Agreements. The two Meat Agreements were all bargained together and

subsequently interpreted in the same manner in all regards in the past.


                                                  3
       Case 1:21-cv-00181-KWR-JFR Document 2 Filed 03/01/21 Page 4 of 9




       8.      A dispute has arisen for both Retail and Meat employees under the same terms of

the Agreements as to whether the Company implemented mandatory COVID-19 testing for all

employees while failing to provide the minimum amount of pay as required by the Agreements.

Copies of the Grievances are attached hereto as Exhibits I (Retail) and J (Meat). It is the Union’s

position that a minimum of four (4) hours of pay is required for the Retail agreements and four (4)

or six (6) hours of pay is required for the Meat Agreements, but the Company disagrees. Despite

efforts, the Union and the Company have not been able to reach an agreement on this overall

dispute and, therefore, are required under the terms of the collective bargaining agreement to

submit this dispute to arbitration.

       9.      The Union has made several requests to begin the process of selecting an arbitrator

for the Retail dispute and an arbitrator for the Meat dispute, pursuant to Section 15 of the collective

bargaining agreements, but the Company has intentionally and willfully refused to submit the two

disputes to arbitration. The Company’s most recent refusal to arbitrate the dispute is set forth in an

email dated January 18, 2021.

       10.     The Union and the Company have in the past submitted such disputes involving

multiple Agreements and the statewide workforce to a single arbitrator for Retail and/or a single

arbitrator for Meat.

       11.     The Company’s failure to comply with the Agreement has denied the Union its

rights under the collective bargaining agreements to allow an arbitrator to resolve the dispute for

Retail and for Meat.




                                                  4
       Case 1:21-cv-00181-KWR-JFR Document 2 Filed 03/01/21 Page 5 of 9




                                       III.    Legal Argument

       12.        Plaintiff hereby incorporates, as if set forth in full below, and realleges each and

every statement and allegation contained in the preceding paragraphs.

       13.        In 1957, the United States Supreme Court first held that a Union may bring an

action under section 301 of the National Labor Relations Act (29 U.S.C. § 185) for specific

enforcement of an agreement to arbitrate. Textile Workers Union v. Lincoln Mills, 353 U.S. 448

(1957). The Court held that “the substantive law to apply in suits under Section 301(a) is federal

law, which the courts must fashion from the policy of our National Labor Laws.” Id. at 456.

       14.        Following that decision, federal law with very few exceptions requires collective

bargaining parties to submit disputes over the interpretation and application of labor agreements

to arbitration.     United Steelworkers v. American Mfg. Co., 363 U.S. 564 (1960); United

Steelworkers v. Warrior & Gulf Navigation Co., 363 U.S. 574 (1960); United Steelworkers v.

Enterprise Wheel & Car Corp., 363 U.S. 593 (1960) (known collectively as the “Steelworkers

Trilogy”); see also Operating Engineers Local 150 v. Flair Builders, Inc., 406 U.S. 487 (1972)

(noting that the separate and threshold question of whether an agreement to arbitrate exists is for

the court to decide).

       15.        In the application and enforcement of collective bargaining agreements, the

Supreme Court has described the grievance-arbitration procedure as being:

       at the very heart of the system of industrial self-government. Arbitration is the
       means of solving the unforeseeable by molding a system of private law for all the
       problems which may arise and to provide for their solution in a way which will
       generally accord with the variant needs and desires of parties. The processing of
       disputes through the grievance machinery is actually a vehicle by which meaning
       and content is given to the collective bargaining agreement. … The grievance
       procedure is, in other words, a part of the continuous collective bargaining process.


                                                   5
          Case 1:21-cv-00181-KWR-JFR Document 2 Filed 03/01/21 Page 6 of 9




Warrior & Gulf Navigation Co., 363 U.S. at 581. For that reason, arbitration of a labor dispute

will only be denied if it can be said “with positive assurance that the arbitration clause is not

susceptible of an interpretation that covers the asserted dispute.” Id. at 582-83. “Doubts should

be resolved in favor of coverage.” Id.

          16.   Federal law is also well-established that procedural issues and defenses arising from

the interpretation and application of the contract must be decided by the arbitrator so long as there

is a collective bargaining agreement in existence. See John Wiley & Sons v. Livingston, 376 U.S.

543, 557 (1964) (arbitrator must decide whether preliminary steps of grievance procedure have

been followed); Flair Builders, Inc., 406 U.S. at 490-92 (defense of laches is for arbitrator to

decide).

          17.   In holding that all questions must be submitted to arbitration, including procedural

defenses, the Court set forth the following rule: “Once it is determined, as we have, that the parties

are obligated to submit the subject matter of a dispute to arbitration, ‘procedural’ questions which

grow out of the dispute and bear on its final disposition should be left to the arbitrator.” 376 U.S.

at 557.

          18.   Here, the “subject matter” that the parties have agreed to submit to arbitration

involves two grievances outlined in the previous section. There can be no denying that the subject

matter of the grievances validly apply under the Grievance & Arbitration section of the CBAs and

shall proceed to two arbitration hearings – one for Retail workers and one for Meat workers.

                PLAINTIFF'S FIRST ALTERNATIVE CAUSE OF ACTION:
                  TO COMPEL COMPLIANCE WITH THE CONTRACT

          19.   Plaintiff hereby incorporates, as if set forth in full below, and realleges each and

every statement and allegation contained in the preceding paragraphs.

                                                  6
       Case 1:21-cv-00181-KWR-JFR Document 2 Filed 03/01/21 Page 7 of 9




        20.     The identified dispute is arbitrable as a matter of right under the provisions of

Section 15 of the Agreements, and pursuant to those provisions the Company is bound to arbitrate

the dispute upon request by the Union. The Union has fully complied with all requirements of the

section prerequisite to the Company’s response, and the Company is in violation of the provisions

of the article in refusing to proceed to arbitration.

        21.     The Company's failure to abide by the provisions of the Agreements has caused

resentment among the employees in the bargaining units, and seriously threatens and jeopardizes

the amicable relations formerly existing between the parties. Moreover, the Company’s conduct

thwarts the peaceful and orderly procedures for settlement of disputes contemplated by and

provided for in the Agreement.

        22.     Plaintiff does not have an adequate remedy at law, because only a judgment

declaring that the Defendant is obligated to arbitrate the dispute and specific enforcement of the

contractual provisions of the Agreements relative to arbitration will provide the Plaintiff with the

relief required under the circumstances.

               PLAINTIFF'S SECOND ALTERNATIVE CAUSE OF ACTION:
                    FOR DECLARATORY RELIEF AND DAMAGES
              FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT

        23.     Plaintiff hereby incorporates, as if set forth in full below, and realleges each and

every statement and allegation contained in all previous paragraphs.

        24.     As a direct and proximate result of the Defendant’s failure to abide by the

provisions of the Agreements, employees may have suffered lost wages, overtime pay and benefits,

with interest, attributable to those hours of work for which the Company has mandated COVID-

19 vaccinations, in violation of the Agreements.


                                                   7
      Case 1:21-cv-00181-KWR-JFR Document 2 Filed 03/01/21 Page 8 of 9




                                         IV.   Relief Sought

WHEREFORE, Plaintiff requests:

   A. With respect to Plaintiff's First Alternative Cause of Action:

              1.      The Court enter a judgment declaring that Defendant is obligated to respond

                      to the Union’s request for arbitration and proceed, without delay,         to

                      arbitration under the provisions of Section 15 of the Agreements, and that

                      Defendant has breached its obligation in failing and refusing to do so;

              2.      The Court order Defendant to comply with the Agreements regarding the

                      arbitration of the dispute, as required by the provisions of Section 15;

              3.      The court award Plaintiff costs and reasonable attorney fees incurred in this

                      action; and

              4.      Such other and further relief as may be just and proper in the premises; or

   B. With respect to Plaintiff's Second Alternative Cause of Action (For Declaratory Relief and

Damages for Breach of Collective Bargaining Agreement):

              1.      The Court enter a judgment declaring that Defendant breached the

                      Agreements by ignoring the provisions of Section 15;

              2.      The Court award “make whole” damages against the Defendant for its

                      breaches of the Agreements, calculated and fashioned so as to make whole

                      all bargaining unit employees deprived of wages and benefits, lost as a result

                      of said breach;

              3.      The Court award Plaintiff its costs and reasonable attorney fees incurred in

                      this action; and


                                                 8
         Case 1:21-cv-00181-KWR-JFR Document 2 Filed 03/01/21 Page 9 of 9




              4.    Such other and further relief as may be just and proper in the premises.



Dated:        March 1, 2021                       Respectfully submitted,

                                                  YOUTZ & VALDEZ, P.C.

                                                         /s/ James A. Montalbano
                                                  Shane C. Youtz
                                                  shane@youtzvaldez.com
                                                  Stephen Curtice
                                                  stephen@youtzvaldez.com
                                                  James Montalbano
                                                  james@youtzvaldez.com
                                                  900 Gold Avenue S.W.
                                                  Albuquerque, New Mexico 87102
                                                  (505) 244-1200 – Telephone

                                                  Counsel for Plaintiff, the United Food &
                                                  Commercial Workers, Local 1564




                                              9
